DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8, and 17 state the term “about”, which is a relative term which renders the claim indefinite. Specifically the claims state “…at least about 30 feet”, “…up to about 10 minutes”, and “…upper limit percentage is about 70%”. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims state indefinite language that fails to particularly point out and distinctly claim the subject matter.
For examination purposes, the claims have been interpreted as “…at least 30 feet”, “…up to 10 minutes”, and “…upper limit percentage is 70%”.
Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 19, and 20 recite(s) a system and series of steps for managing vehicle zone reservations, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receiving…a request from a first user’; ‘selecting…an available vehicle dwelling zone’; ‘reserving…at least a portion of the selected vehicle dwelling zone for occupancy of a vehicle’; ‘storing…a reservation record’; ‘alerting a second user’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, claim(s) recite(s) the additional element(s) of ‘a processor’, ‘a software application’, ‘a memory’, ‘a compute device’, ‘a non-transitory processor-readable storage medium’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-18 further recite(s) the system and series of steps for managing vehicle zone reservations, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, claim(s) recite(s) the additional element(s) of ‘a processor’, ‘a software application’, ‘a memory’, ‘a compute device’, ‘a non-transitory processor-readable storage medium’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Additionally, the claims recite(s) the additional elements of receiving, transmitting, and storing data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission and data storage, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception, transmission, and storage of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.
The generic functions of storing received data in memory are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of storing and retrieving information in memory. This is similar to how storing and retrieving information in memory was found to be a well-known, routine, and conventional function in the decision of Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.







	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stefik (U.S. Pre-Grant Pub. No. 20140089015).
The following references are incorporated by reference into Stefik (U.S. Pre-Grant Pub. No. 20140089015) in ¶17 & ¶62: Stefik (U.S. Pre-Grant Pub. No. 20140085109), Stefik (U.S. Pre-Grant Pub. No. 20120095792), Stefik (U.S. Pre-Grant Pub. No. 20120092190), Smullin (U.S. Pre-Grant Pub. No. 20140089016).
In regards to claim 1, Stefik teaches:
A processor-implemented method for reserving a vehicle dwelling zone (Stefik: ¶7-9, ¶17, ¶23, ¶55-58, ¶62, ¶67-68, ¶78-80 disclose a computer implemented parking system and method for managing and reserving a vehicle loading/parking zone), the method comprising:
receiving, via a software application, a request from a first user (Stefik: ¶57, ¶62, ¶69-71 disclose that users may request vehicle loading/parking zone reservations or interact with the parking services using a parking application on wireless mobile devices, such as smart phones or similar wireless-capable and Web-enabled devices);
selecting, via the software application and based on the request, an available vehicle dwelling zone (Stefik: ¶55, ¶57, ¶62, ¶78-80 discloses selecting a vehicle loading/parking zone and creating a reservation for the vehicle loading/parking zone);
reserving, via the software application, at least a portion of the selected vehicle dwelling zone for occupancy of a vehicle (Stefik: ¶55, ¶57, ¶62, ¶78-80 discloses selecting a vehicle loading/parking zone and creating a reservation for the vehicle loading/parking zone), by storing, in a memory operably coupled to the software application, a reservation record including an association between the first user and the selected vehicle dwelling zone (Stefik: ¶56, ¶58, ¶75 disclose storing and retrieving reservation record information in a database storage); and
alerting a second user, via the software application, of the reservation record (Stefik: ¶53, ¶57-58, ¶69, ¶79-80 disclose notifying other drivers of the availability of vehicle loading/parking zones based on reservation record information).

In regards to claim 3, Stefik teaches the method of claim 1. Stefik further teaches sending, via the software application and to an electronic sign adjacent to the vehicle dwelling zone, a signal representing reservation information, for display thereon (Stefik: ¶20, ¶23, ¶34, ¶57-59, ¶61 discloses that, in one embodiment, the system may include dynamic signage configured to receive and display reservation information).

In regards to claim 4, Stefik teaches the method of claim 1. Stefik further teaches wherein the vehicle dwelling zone does not include any physical signage indicating a status of the vehicle dwelling zone as a reservable vehicle dwelling zone (Stefik: ¶20, ¶23, ¶34 discloses that, in one embodiment, the system may include bollards configured to physically block a vehicle loading/parking zone to inform users that parking is not presently permitted).

In regards to claim 5, Stefik teaches the method of claim 1. Stefik further teaches
wherein the software application is a first software application, the processor-implemented method further comprising: assigning, via a second software application, a first authorized use to the vehicle dwelling zone, for a first time of day; and assigning, via the second software application, a second authorized use to the vehicle dwelling zone, for a second time of day different from the first time of day (Stefik: ¶17-18, ¶20, ¶23-24, ¶57, ¶62, ¶67-69, ¶78-80 disclose that the system may authorize a first use of a vehicle loading/parking zone and a second use of a vehicle loading/parking zone based on a time of day or a day of the week).

In regards to claim 6, Stefik teaches the method of claim 5. Stefik further teaches
wherein the first authorized use is at least one of goods loading or goods dropoff and the second authorized use is at least one of passenger loading or passenger dropoff (Stefik: ¶17-18, ¶20, ¶23-24, ¶57, ¶62, ¶67-69, ¶78-80 disclose that the vehicle loading/parking zone may be authorized for commercial loading at some times and authorized for public parking at other times).

In regards to claim 7, Stefik teaches the method of claim 1. Stefik further teaches
sending, via the software application and after the reserving, a reservation confirmation message to a compute device of the first user (Stefik: ¶57, ¶62, ¶65 disclose sending a confirmation signal to a user device).

In regards to claim 8, Stefik teaches the method of claim 1. Stefik further teaches
wherein the at least the portion of the selected vehicle dwelling zone is reserved for a user-configurable hold period of up to about 10 minutes (Stefik: ¶39-52 disclose a scenario regarding a vehicle loading/parking zone reservation wherein the vehicle loading/parking zone is reserved for a hold period of 10 minutes).

In regards to claim 9, Stefik teaches the method of claim 8. Stefik further teaches
updating a reservation record to remove an association between the first user and the selected vehicle dwelling zone in response to not detecting the vehicle in the selected vehicle dwelling zone during the hold period (Stefik: ¶17-18, ¶20-21, ¶36, ¶55-58, ¶60-61, ¶67, ¶75-77 disclose updating reservation record information based on determining that the vehicle is not detected in the vehicle loading/parking zone).

In regards to claim 10, Stefik teaches the method of claim 8. Stefik further teaches
detecting the vehicle in the selected vehicle dwelling zone during the hold period, and in response to the detecting, updating a reservation record to reflect that the selected vehicle dwelling zone has been reserved for a period of time beyond the hold period (Stefik: ¶17-18, ¶20-21, ¶36, ¶55-58, ¶60-61, ¶67, ¶75-77 disclose updating reservation record information based on determining that the vehicle is detected in the vehicle loading/parking zone).

In regards to claim 11, Stefik teaches the method of claim 1. Stefik further teaches
wherein the reserving includes storing a specified reservation time period as part of the reservation record, the method further comprising: extending, via the software application, the reservation time period in response to detecting the vehicle in the vehicle dwelling zone beyond the specified time period (Stefik: ¶17-18, ¶20-21, ¶36-37, ¶55-58, ¶60-62, ¶67, ¶75-77 disclose storing reservation record information, including a reservation duration, and extending a reservation duration when the vehicle is detected in the vehicle loading/parking zone beyond the scheduled departure time).

In regards to claim 12, Stefik teaches the method of claim 1. Stefik further teaches
detecting the vehicle in the selected vehicle dwelling zone and one of storing or transmitting, via the software application, an indication that the selected vehicle dwelling zone is occupied (Stefik: ¶17-18, ¶20-21, ¶36-37, ¶55-58, ¶60-62, ¶67, ¶75-77 disclose detecting the vehicle in the vehicle loading/parking zone and updating the reservation record information to identify the vehicle loading/parking zone as unavailable).

In regards to claim 13, Stefik teaches the method of claim 12. Stefik further teaches wherein the detecting is performed automatically via GPS (Stefik: ¶17-18, ¶20-21, ¶36-37, ¶55-58, ¶60-62, ¶67, ¶75-77 disclose that the detecting of the vehicle in the vehicle loading/parking zone may be determined using GPS devices).

In regards to claim 14, Stefik teaches the method of claim 1. Stefik further teaches detecting a departure of the vehicle from the selected vehicle dwelling zone and storing, via the software application, an indication that the selected vehicle dwelling zone is unoccupied (Stefik: ¶17-18, ¶20-21, ¶36-37, ¶55-58, ¶60-62, ¶67, ¶75-77 disclose detecting the vehicle has left the vehicle loading/parking zone and updating the reservation record information to identify the vehicle loading/parking zone as available).

In regards to claim 15, Stefik teaches the method of claim 14. Stefik further teaches wherein the detecting is performed automatically via GPS (Stefik: ¶17-18, ¶20-21, ¶36-37, ¶55-58, ¶60-62, ¶67, ¶75-77 disclose that the detecting of the vehicle leaving the vehicle loading/parking zone may be determined using GPS devices).

In regards to claim 18, Stefik teaches the method of claim 1. Stefik further teaches receiving enforcement data and updating an associated reservation record to include the enforcement data (Stefik: ¶17, ¶20, ¶56, ¶58, ¶77 disclose receiving and storing enforcement information in a storage database).

In regards to claim 19, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 19.

In regards to claim 20, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefik (U.S. Pre-Grant Pub. No. 20140089015), in view of Guseynov (U.S. Pre-Grant Pub. No. 20190139410).
In regards to claim 2, Stefik teaches the method of claim 1. Although Stefik teaches that a reservation may reserve adjacent parking spaces in order to accommodate a long vehicle (Stefik: ¶35, ¶71, Fig. 1), the reference does not explicitly state that the dimension of the selected vehicle area is at least 30 feet.
However, Stefik and Guseynov together teach wherein the dimension of the selected vehicle dwelling zone is at least about 30 feet (Stefik: ¶35, ¶71, Fig. 1 disclose that a reservation may reserve adjacent parking spaces in order to accommodate a long vehicle. Guseynov: ¶7 discloses that a parking spot typically has a size of 9 feet wide by 18 feet long. Therefore, Stefik reserves a parking area of at least 36 feet).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the typical parking spot size, as taught by Guseynov, into the system and method as taught by Stefik. Guseynov simply introduces the typical size of a parking spot, which when combined with the reserving of adjacent parking areas of Stefik yields a predictable result. The claimed invention is merely a combination of these elements. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefik (U.S. Pre-Grant Pub. No. 20140089015), in view of Bruce (U.S. Pre-Grant Pub. No. 20180268617).
In regards to claim 16, Stefik teaches the method of claim 1. Although Stefik teaches that the system may place a limit on the vehicle loading/parking zone reservations (Stefik: ¶66), the reference does not explicitly state that the limit may be a size of the vehicle loading/parking zone.
However, Bruce teaches designating, via the software application, an upper limit percentage of the selected vehicle dwelling zone that can be reserved at a given time (Bruce: ¶60, ¶65, ¶78, ¶87, Tables A & B disclose limiting the size of the reserved parking area).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the size limitation, as taught by Bruce, into the system and method of Stefik. One of ordinary skill in the art would have been motivated to make this modification in order to “lead to maximal occupants in minimal space” (Bruce: ¶90).

In regards to claim 17, Stefik and Bruce teach the method of claim 16. Bruce further teaches wherein the upper limit percentage is about 70% (Bruce: ¶60, ¶65, ¶78, ¶87, Tables A & B disclose limiting the size of the reserved parking area). 
Since limiting the size of the reserved parking area is a key factor in the success of Bruce, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to limit the reserved parking area to a percentage of the parking area, such as 70%, and to incorporate it into the system of Stefik, since there are a finite number of identified, predictable potential solutions (70%) to the recognized need (limiting the reserved parking area) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (maximal occupants in minimal space).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628